UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2010 Item 1. Report to Stockholders. TCM GROWTH FUNDS SEMI-ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund March 31, 2010 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Fund Information 9 Performance 10 Schedule of Investments 11 TCM Small-Mid Cap Growth Fund Fund Information 14 Performance 15 Schedule of Investments 16 Fund Expense Examples 19 Financial Statements Statements of Assets and Liabilities 21 Statements of Operations 22 Statements of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 27 Additional Information 34 Privacy Policy 35 1 TCM GROWTH FUNDS May 20, 2010 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) or the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the semi-annual report to shareholders of the Funds, covering the six months ended March 31, 2010, which is the first half of each Fund’s fiscal year. The fourth quarter of 2009 continued the streak of positive equity returns, although not at the lofty levels seen in the prior two quarters.The quarter ended a year that was full of drama, starting with a harrowing plunge in the market only to be followed by a fierce rally that led to all major equity indices posting positive results for the year.The market continued its march upward during the first quarter of 2010, albeit with some volatility that included a significant selloff starting in mid-January which lasted until early February.The small and mid cap indices were again impacted somewhat by the performance of low quality, no earnings type stocks.We continue to believe that long term outperformance is driven by a steady focus on companies with solid balance sheets and earnings power but on a short term basis the market can be agnostic to those considerations.Performance and attribution information for each Fund is discussed separately below, followed by a review of the overall market.The individual Fund discussions are similar because the investment process for each Fund is the same and there is overlap in the portfolios. Small Cap Fund Performance Overview. The performance of the Small Cap Fund for the following periods was: 6 Months 4Q09 1Q10 ended 3/31/10 Small Cap Fund 4.61% 5.93% 10.82% Russell 2000® Growth 4.14% 7.61% 12.07% Lipper Small Cap Growth Average 4.89% 7.32% 12.59% Attribution.The relative underperformance by the Small Cap Fund for the six month period was attributable to the effect of the Fund’s sector weights and cash position in the first quarter as discussed below.Stock selection contributed positively to relative performance for the period, with positive selection in Energy, Telecomm Services, Consumer Discretionary and being offset by stock selection in Consumer Staples.The top and bottom five contributing stocks to absolute performance for the six month period were: 2 TCM GROWTH FUNDS Average Contribution Top Five Weight (%) to Return (%) Sotheby’s (high end auction services) Airgas (industrial, medical, and specialty gases) HMS Holdings (cost management for healthcare firms) Alpha Natural Resource (metallurgical coal supplier) Zumiez (specialty retailer) Average Contribution Bottom Five Weight (%) to Return (%) Foster Wheeler (energy engineering and construction) -0.31 Illumina (genetic analysis instruments) -0.30 Digital River (e-commerce solutions) -0.27 Euronet Worldwide (electronic payments provider) -0.19 CommScope (communication networks) -0.14 The top performer in the Small Cap Fund for the period was Sotheby’s, which provides auction services for fine art and other collectibles, and was added to the portfolio in late 2009.Although the global economic recession had a dramatic impact on the international art market in 2008 and part of 2009, the company announced positive fourth quarter earnings driven by better transaction volume at auctions and successful cost savings initiatives.The operating leverage for the company’s business model has improved significantly as incremental expenses related to additional sales are low.Another contributor to the portfolio was Airgas, a provider of specialty gases for industrial and medical uses.In early February, the company received an unsolicited tender offer from Air Products and Chemicals for its outstanding shares at a 38% premium.The board of directors of Airgas has rejected the offer, which has been extended by Air Products until May.Given that the price of the stock is at a premium to the current offer, and the uncertainty of the potential transaction, we have sold our position. Our biggest detractor to performance was Foster Wheeler, a global engineering and construction firm that focuses on the energy and power industries.On their first quarter conference call they reduced margin guidance, citing competitive pricing pressures and slower than expected new project orders from customers due to macroeconomic and credit uncertainty, which caused the stock to pullback from $35 to $25.With the continued increase in oil prices, the better global economy, and the improved access to credit, we are seeing evidence that project timelines are now being pulled back in and orders are accelerating through the rest of 2010.In 3 TCM GROWTH FUNDS addition, the Korean competitors, who have been very aggressive on pricing and thus have won most of the recent orders, are near or at full capacity, which should improve the win rate and contract terms for Foster Wheeler.We have therefore added to our position, anticipating the stock to recover as these fundamentals unfold.Another stock that hurt the portfolio was Illumina, which manufactures systems for the analysis of genetic variation and has become a product leader in serving the sequencing, genotyping and gene expression markets.Demand had been relatively strong in the earlier part of 2009 for the company’s leading edge products, allowing revenue and earnings growth to hold up well in the current economic environment.However, in October the company announced disappointing third quarter revenue and earnings results and lowered fourth quarter expectations due to customers delaying purchase decisions pending clarity on the amount and timing of stimulus funds from the U.S. government.In addition, the company had to recall some reagent products due to a reliability problem caused by a supplier, which reduced sales for both the third and fourth quarters. We continued to hold the stock pending greater visibility on fundamentals and its performance in the first quarter of 2010 has been strong. The effect of our sector weights and cash position accounted for all of our relative underperformance for the six month period covered by this report, as sectors that we were underweight (Consumer Discretionary and Staples) outperformed and sectors that we were overweight (Technology, Industrials and Energy) underperformed the benchmark return.This was mostly due to the market correction in the second half of January, partly caused by China’s monetary tightening, which put a “scare” into stocks with significant exposure to global growth.These stocks significantly pulled back compared to the overall market during this correction, and although they have recovered, have yet to make up all the lost ground.Our overweight to Materials and underweight to Healthcare helped the Fund for the six month period.The biggest detractor was the effect of the cash position in a strong performance period. SMID Cap Fund Performance Overview. The performance of the SMID Cap Fund for the following periods was: 6 Months 4Q09 1Q10 ended 3/31/10 SMID Cap Fund 4.58% 5.84% 10.68% Russell 2500TM Growth 5.57% 8.81% 14.87% Attribution. For the six month period, stock selection was overall negative, as positive selection in Energy, Telecomm Services and Financials was more than offset by our selection in Technology, Healthcare, Consumer Discretionary, Industrials and 4 TCM GROWTH FUNDS Materials.The top and bottom five contributing stocks to absolute performance for the quarter were: Average Contribution Top Five Weight (%) to Return (%) Sotheby’s (high end auction services) Cree (light emitting diodes (LEDs)) Alpha Natural Resource (metallurgical coal) Airgas (industrial, medical, and specialty gases) F5 Networks (IT infrastructure) Average Contribution Bottom Five Weight (%) to Return (%) GameStop (video game products) -0.38 Foster Wheeler (energy engineering and construction) -0.30 Illumina (genetic analysis instruments) -0.29 Digital River (e-commerce solutions) -0.28 Tellabs (telecommunication products) -0.19 Two of the top five contributors, Sotheby’s and Airgas, were also held by the Small Cap Fund and are discussed above.Another top contributor for the quarter was Cree, which is a leading provider of light emitting diodes (LEDs) for general lighting purposes and chips for televisions and laptops.The demand for LEDs has increased due to commercial, industrial and residential focus on “green” and energy efficient technologies.The company beat earnings expectations in the fourth quarter and continues to benefit from a significant worldwide trend to convert traditional lighting to LEDs as well as the rapid growth in LED backlighting for LCD televisions and laptop computers.While we continue to follow the company, given the significant performance of the stock, we have recently sold the position based on its high valuation. Two of our biggest detractors to performance in the SMID Fund were also Foster Wheeler and Illumina, which are discussed above under “Small Cap Fund Attribution.”Another stock that hurt performance for the period was GameStop, which is a leading retailer of video games and entertainment software.We have successfully owned this stock in the past and reinvested in mid-2009 believing that the company’s fundamentals and current valuation were attractive.We sold our position at the start of the new year following the announcement by the company that it was lowering its revenue and earnings expectations for 2009.In hindsight, we underestimated the strength of the competitive pressures that the retailer would experience from large discount department stores and online retailers. 5 TCM GROWTH FUNDS The effect of our sector weights and cash position on relative performance accounted for one third of our relative underperformance for the quarter, as sectors that we were underweight (Consumer Discretionary and Healthcare) outperformed and sectors that we were overweight (Technology and Industrials) underperformed the benchmark return. Market Review and Outlook. After two extremely strong quarters, bordering on meteoric, the stock market corrected in October as investors took profits and mutual funds restructured portfolios due to tax considerations before the end of October.This correction was anticipated but was shallower than we expected given the significant run up from the March 2009 low.As evidence continued to pour in that the recoveries in many of the emerging markets (China, India, Indonesia) were real and sustainable, the market again began its march upward with the Russell 2000® Growth Index up 3.09% and 8.56% for November and December, respectively, after posting a return of -6.95% for October.Unlike the prior quarters, performance this quarter was not driven by micro cap and lower quality stocks as investors returned to a focus on earnings growth and better balance sheets.The top performing economic sectors for the period were Telecomm Services, Energy, Technology and Materials.Companies continued to deliver positive earnings revisions in the fourth quarter but the quality of those results was mixed as extremely strong expense management in 2009 continued to drive most of the upside, rather than a strong rebound in revenues. The first quarter of 2010 saw an extension of the rally that began in March 2009 but not without some significant volatility.After starting the year on a positive note, the stock market suddenly reversed course in the second half of January in the face of numerous negative signals – policy action by China to cool its overheated real estate market; concerns over Greece’s ability to meet its debt obligations and the contagion effect on other European countries; doubts about Bernanke’s reconfirmation; a dysfunctional Congress; and the uncertainty over healthcare reform.But continuing signs of strengthening economic growth caused the market to rebound strongly through February and March.While the Russell 2000® Index ended up 8.6% for the quarter, it took a 16% rise from the February 8 low to get to that mark.In this environment, small cap stocks led the charge and value outperformed growth, reversing the trends in the fourth quarter of 2009.With a stronger dollar, commodity prices paused in the first quarter and gave back some of their recent gains, although oil has continued to march upward.The Federal Reserve remains accommodative with respect to interest rates, maintaining a target range of 0% to 0.25% for the fed funds rate, citing current economic conditions, low rates of capacity utilization, and subdued inflation trends.They also reiterated that these conditions warranted exceptionally low rates for an “extended period.” 6 TCM GROWTH FUNDS This environment has the “temporary” elements of a goldilocks type recovery – not too hot for the Fed to slam on the brakes, and not too cold for investors to fear a double dip.Consumer sentiment has improved with the spring weather, resulting in stronger spending and better performance than we expected for consumer discretionary stocks, as years of underperformance left many underweight the group and now racing to join the “momentum” in the stocks.To some extent, many retailers are now experiencing a sweet spot with (i) some pent up consumer demand being released this spring against very easy year-over-year comparisons from the worst of the recession, (ii) lean inventories producing less discounting and better margins, and (iii) benefits from cost cutting in 2008-2009.We still think that superior earnings growth will be difficult for most consumer stocks to produce, as inventories are rebuilt and companies are forced to add back some of the cost cuts they made in prior periods.In addition, the consumer appears both unable and unwilling to take on increasing levels of debt to fuel consumption, and thus is spending only in line with income growth.Although getting better, consumer spending will likely be restrained by a stubbornly high unemployment rate, rising taxes, oil prices, and interest rates, and a still troubled housing market.We believe there are higher sustainable growth rates available in other sectors, and while we have reduced our underweight to consumer discretionary reflecting the improved results, we remain cautious about the overall sector. Investor sentiment has greatly improved, and given the strong run in the market that we have had over the last several quarters, the stock market may be looking for an excuse to correct in the near term.We are seeing signing of that volatility as we write this letter in the first week of May, sparked by the debt crisis in Greece and the European Union.Economic growth, both in the U.S. and abroad, continues to gain traction, but leading economic indicators could be close to peaking, and we still have concerns over when and how stimulus will be withdrawn, which has yet to occur in most economies (although Australia has recently raised interest rates for the fifth straight time in six months).We think that the Fed will err on the side of being late in raising short term interest rates, which will allow continued economic growth, but also inflationary pressures to take root.If inflation does take hold in the U.S. and in other recovering economies, a focus on stocks in the Energy, Materials, Industrial, and Technology sectors should be a positive.Although these sectors, which are more correlated than others to growth in emerging markets, did not do as well in the first quarter due to the late January correction caused by China’s credit tightening, the outlook for growth appears brightest for companies exposed to world economies.Emerging markets have recovered both more quickly and to a greater magnitude than the U.S., led by China and other Asian countries, as well as India and Brazil.However, these emerging markets can be volatile and subject to macroeconomic and sentiment swings, as we saw in January.We think that 7 TCM GROWTH FUNDS exposure to both domestic recovery and superior emerging market growth should benefit the long term performance of our portfolios. Thank you for your continued confidence and trust in managing your assets. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of March 31, 2010, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Funds invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of Fund holdings. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives.The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index.The Russell 2000® Growth Index and the Russell 2500TM Growth Index are unmanaged indices representing those Russell 2000® Index companies and Russell 2500TM Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index. Performance for the SMID Cap Fund reflects fee waivers.In the absence of such waivers, total return would be reduced.A basis point equals 0.01%. Quasar Distributors, LLC, Distributor (05/10) 8 TCM SMALL CAP GROWTH FUND FUND INFORMATION at March 31, 2010 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $519 million Total Operating Expenses 0.92% Top Ten Holdings (% of net assets) Affiliated Managers Group, Inc. 2.03% ANSYS, Inc. 1.66% NICE Systems Ltd. - ADR 1.91% Health Management Sotheby’s 1.87% Associates, Inc. - Class A 1.64% HMS Holdings Corp. 1.83% SBA Communications Core Laboratories NV 1.77% Corp. - Class A 1.55% URS Corp. 1.73% MICROS Systems, Inc. 1.49% Sector Allocation (% of net assets) *Cash equivalents and liabilities in excess of other assets. 9 TCM SMALL CAP GROWTH FUND VALUE OF $10,000 VS. RUSSELL 2000® GROWTH INDEX Average Annual Returns for the periods through March 31, 2010 Since Inception One Year Three Year Five Year (10/1/2004) TCM Small Cap Growth Fund 42.05% (5.07)% 5.24% 6.75% Russell 2000® Growth Index 60.32% (2.42)% 3.82% 4.79% Lipper Small Cap Growth Average 59.33% (3.63)% 2.78% 4.32% This chart illustrates the performance of a hypothetical $10,000 investment made on October 1, 2004 and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.2% Aerospace & Defense - 0.5% LMI Aerospace, Inc.* $ Auto Components - 1.0% LKQ Corp.* Automobiles - 0.6% Thor Industries, Inc. Beverages - 0.7% Central European Distribution Corp.* Biotechnology - 0.9% Cepheid* Capital Markets - 4.4% Affiliated Managers Group, Inc.* Artio Global Investors, Inc. Duff & Phelps Corp. - Class A Greenhill & Co., Inc. Chemicals - 3.3% Airgas, Inc. Intrepid Potash, Inc.* Nalco Holding Co. OM Group, Inc.* Commercial Banks - 0.5% First Interstate BancSystem, Inc.* Commercial Services & Supplies - 2.2% Healthcare Services Group, Inc. Rollins, Inc. Tetra Tech, Inc.* Waste Connections, Inc.* Communications Equipment - 4.8% ADTRAN, Inc. Aruba Networks, Inc.* NICE Systems Ltd. - ADR* Tekelec* Computers & Peripherals - 1.2% QLogic Corp.* Construction & Engineering - 4.4% Foster Wheeler AG* McDermott International, Inc.* Orion Marine Group, Inc.* URS Corp.* Diversified Consumer Services - 2.7% Coinstar, Inc.* Sotheby’s Electrical Equipment - 3.3% American Superconductor Corp.* Harbin Electric, Inc.* II-VI, Inc.* Woodward Governor Co. Electronic Equipment & Instruments - 0.9% Rogers Corp.* Energy Equipment & Services - 3.5% Core Laboratories NV Helix Energy Solutions Group, Inc.* TETRA Technologies, Inc.* Willbros Group, Inc.* Food & Staples Retailing - 0.3% The Andersons, Inc. The accompanying notes are an integral part of these financial statements. 11 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) (Continued) Shares Value Food Products - 0.7% Zhongpin, Inc.* $ Health Care Equipment & Supplies - 3.8% IDEXX Laboratories, Inc.* Illumina, Inc.* Natus Medical, Inc.* Sirona Dental Systems, Inc.* Health Care Providers & Services - 7.3% Air Methods Corp.* Health Management Associates, Inc. - Class A* HealthSouth Corp.* HMS Holdings Corp.* LHC Group, Inc.* MEDNAX, Inc.* Patterson Companies, Inc.* Health Care Technology - 0.9% MedAssets, Inc.* Hotels, Restaurants & Leisure - 3.5% Bally Technologies, Inc.* Buffalo Wild Wings, Inc.* Orient-Express Hotels Ltd. - Class A* Red Robin Gourmet Burgers, Inc.* Household Durables - 0.8% Tempur-Pedic International, Inc.* Insurance - NM Primerica, Inc.* Internet Software & Services - 4.2% Constant Contact, Inc.* CyberSource Corp.* Equinix, Inc.* GSI Commerce, Inc.* Sina Corp.* IT Services - 2.1% Euronet Worldwide, Inc.* Global Payments, Inc. VeriFone Holdings, Inc.* Life Sciences Tools & Services - 1.0% ICON PLC - ADR* Machinery - 1.5% Chart Industries, Inc.* Westinghouse Air Brake Technologies Corp. Marine - 0.7% Genco Shipping & Trading Ltd.* Media - 1.1% IMAX Corp.* SuperMedia, Inc.* Metals & Mining - 5.3% Alpha Natural Resources, Inc.* Haynes International, Inc. Horsehead Holding Corp.* Sims Metal Management Ltd. - ADR Steel Dynamics, Inc. Thompson Creek Metals Company, Inc.* Oil/Gas Equipment & Services - 0.6% Tesco Corp.* The accompanying notes are an integral part of these financial statements. 12 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) (Continued) Shares Value Professional Services - 1.7% Heidrick & Struggles International, Inc. $ Korn/Ferry International* Road & Rail - 1.7% Genesee & Wyoming, Inc.* Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 11.3% Advanced Energy Industries, Inc.* Diodes, Inc.* Hittite Microwave Corp.* International Rectifier Corp.* Intersil Corp. Lam Research Corp.* Mellanox Technologies Ltd.* Microsemi Corp.* Monolithic Power Systems, Inc.* OmniVision Technologies, Inc.* Ultratech, Inc.* Varian Semiconductor Equipment Associates, Inc.* Verigy Ltd.* Software - 8.1% ANSYS, Inc.* ArcSight, Inc.* Concur Technologies, Inc.* MICROS Systems, Inc.* SolarWinds, Inc.* SuccessFactors, Inc.* Taleo Corp.* Verint Systems, Inc.* Specialty Retail - 3.0% Dick’s Sporting Goods, Inc.* OfficeMax, Inc.* Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 1.3% Warnaco Group, Inc.* Trading Companies & Distributors - 0.8% Watsco, Inc. Wireless Telecommunication Services - 1.6% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $397,676,001) SHORT-TERM INVESTMENT - 2.4% Money Market Fund - 2.4% SEI Daily Income Trust Government Fund - Class B, 0.050%(1) TOTAL SHORT-TERM INVESTMENT (Cost $12,556,508) TOTAL INVESTMENTS IN SECURITIES - 100.6% (Cost $410,232,509) Liabilities in Excess of Other Assets - (0.6)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. NM Less than 0.05%. 7-day yield. The accompanying notes are an integral part of these financial statements. 13 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at March 31, 2010 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $159 million Total Operating Expenses 0.95% Top Ten Holdings (% of net assets) Amphenol Corp. - Class A 2.41% NICE Systems Ltd. - ADR 1.80% Affiliated Managers Group, Inc. 2.04% Core Laboratories NV 1.76% SBA Communications URS Corp. 1.67% Corp. - Class A 1.90% IDEX Corp. 1.55% ANSYS, Inc. 1.85% Woodward Governor Co. 1.49% Sotheby’s 1.83% Sector Allocation (% of net assets) *Cash equivalents and liabilities in excess of other assets. 14 TCM SMALL-MID CAP GROWTH FUND VALUE OF $10,000 VS. RUSSELL 2500TM GROWTH INDEX Average Annual Returns for the periods through March 31, 2010 Since Inception One Year (6/29/2007) TCM Small-Mid Cap Growth Fund 45.75% (7.74)% Russell 2500TM Growth Index 63.92% (4.20)% This chart illustrates the performance of a hypothetical $10,000 investment made on June 29, 2007 and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 15 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.5% Auto Components - 1.0% LKQ Corp.* $ Automobiles - 0.6% Thor Industries, Inc. Beverages - 0.7% Central European Distribution Corp.* Capital Markets - 3.6% Affiliated Managers Group, Inc.* Greenhill & Co., Inc. Waddell & Reed Financial, Inc. Chemicals - 3.7% Airgas, Inc. Intrepid Potash, Inc.* Nalco Holding Co. RPM International, Inc. Commercial Services & Supplies - 1.0% Waste Connections, Inc.* Communications Equipment - 6.0% ADTRAN, Inc. Aruba Networks, Inc.* Comverse Technology, Inc.* F5 Networks, Inc.* NICE Systems Ltd. - ADR* Tekelec* Computers & Peripherals - 1.2% QLogic Corp.* Construction & Engineering - 3.6% Foster Wheeler AG* McDermott International, Inc.* URS Corp.* Diversified Consumer Services - 1.8% Sotheby’s Diversified Financial Services - 2.4% IntercontinentalExchange, Inc.* MSCI, Inc.* Electrical Equipment - 3.1% Roper Industries, Inc. Sensata Technologies Holding BV - Class A* Woodward Governor Co. Electronic Equipment & Instruments - 2.4% Amphenol Corp. - Class A Energy Equipment & Services - 3.2% Core Laboratories NV Helix Energy Solutions Group, Inc.* TETRA Technologies, Inc.* Food Products - 1.1% Ralcorp Holdings, Inc.* Health Care Equipment & Supplies - 2.9% IDEXX Laboratories, Inc.* Illumina, Inc.* Inverness Medical Innovations, Inc.* Health Care Providers & Services - 4.4% Brookdale Senior Living, Inc.* HealthSouth Corp.* Henry Schein, Inc.* The accompanying notes are an integral part of these financial statements. 16 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) (Continued) Shares Value Health Care Providers & Services - 4.4% (Continued) MEDNAX, Inc.* $ Patterson Companies, Inc.* Health Care Technology - 0.8% Allscripts-Misys Healthcare Solutions, Inc.* Hotels, Restaurants & Leisure - 2.3% Bally Technologies, Inc.* Buffalo Wild Wings, Inc.* Ctrip.com International Ltd. - ADR* Household Durables - 1.4% Harman International Industries, Inc.* Tempur-Pedic International, Inc.* Insurance - NM Primerica, Inc.* Internet Software & Services - 2.7% CyberSource Corp.* Equinix, Inc.* Sina Corp.* IT Services - 3.2% Alliance Data Systems Corp.* Euronet Worldwide, Inc.* Global Payments, Inc. VeriFone Holdings, Inc.* Life Sciences Tools & Services - 3.1% ICON PLC - ADR* Life Technologies Corp.* Techne Corp. Machinery - 6.1% Actuant Corp. AGCO Corp.* Bucyrus International, Inc. IDEX Corp. Joy Global, Inc. SPX Corp. Westinghouse Air Brake Technologies Corp. Metals & Mining - 4.2% AK Steel Holding Corp. Alpha Natural Resources, Inc.* Sims Metal Management Ltd. - ADR Steel Dynamics, Inc. Thompson Creek Metals Company, Inc.* Oil, Gas & Consumable Fuels - 1.1% Whiting Petroleum Corp.* Pharmaceuticals - 1.1% Mylan, Inc.* Professional Services - 2.1% Manpower, Inc. Robert Half International, Inc. Road & Rail - 1.7% Genesee & Wyoming, Inc.* Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 7.3% Cree, Inc.* Hittite Microwave Corp.* The accompanying notes are an integral part of these financial statements. 17 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) (Continued) Shares Value Semiconductors & Semiconductor Equipment - 7.3% (Continued) International Rectifier Corp.* $ Intersil Corp. Lam Research Corp.* Microsemi Corp.* National Semiconductor Corp. PMC-Sierra, Inc.* Varian Semiconductor Equipment Associates, Inc.* Software - 8.1% ANSYS, Inc.* ArcSight, Inc.* Concur Technologies, Inc.* McAfee, Inc.* MICROS Systems, Inc.* SolarWinds, Inc.* SuccessFactors, Inc.* Verint Systems, Inc.* Specialty Retail - 3.3% Dick’s Sporting Goods, Inc.* Guess?, Inc. OfficeMax, Inc.* Textiles, Apparel & Luxury Goods - 1.4% Warnaco Group, Inc.* Trading Companies & Distributors - 3.0% Fastenal Co. MSC Industrial Direct, Inc. Watsco, Inc. Wireless Telecommunication Services - 2.9% Millicom International Cellular SA NII Holdings, Inc.* SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $130,594,970) SHORT-TERM INVESTMENT - 4.3% Money Market Fund - 4.3% SEI Daily Income Trust Government Fund - Class B, 0.050%(1) TOTAL SHORT-TERM INVESTMENT (Cost $6,849,005) TOTAL INVESTMENTS IN SECURITIES - 102.8% (Cost $137,443,975) Liabilities in Excess of Other Assets - (2.8)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. NM Less than 0.05%. 7-day yield. The accompanying notes are an integral part of these financial statements. 18 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended March 31, 2010 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small – Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/09 - 3/31/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used 19 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended March 31, 2010 (Unaudited) (Continued) to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/09 3/31/10 10/1/09 – 3/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.92% multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/09 3/31/10 10/1/09 – 3/31/10** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 20 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2010 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $410,232,509 and $137,443,975 respectively) (Note 2) $ $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees — Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer Fees Other accrued expenses Total liabilities NET ASSETS $ $ Net asset value, offering and redemption price per share ($519,404,215/20,778,497 and $159,018,741/9,966,093 respectively, shares outstanding; unlimited number of shares authorized without par value) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 21 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2010 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund INVESTMENT INCOME Income Dividends (net of foreign withholding tax of $7,448 and $3,719, respectively) $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Registration fees Trustee fees Transfer agent fees Audit fees Reports to shareholders Chief Compliance Officer Fees Miscellaneous expenses Legal fees Insurance expense Total expenses Less: fees waived — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 22 TCM SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) September 30, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $
